Title: Resolution appointing members to a joint committee to determine how bills of credit were to be signed and numbered, 26 December 1775
From: Adams, John,Massachusetts Council
To: 


       
       26 December 1775. Resolution appointing members to a joint committee to determine how bills of credit were to be signed and numbered. M-Ar:207, p. 316. printed: Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 4:1243.
      